DETAILED ACTION
1.	This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 08/25/2021.
2. 	Claims 1-20 are pending.
Response to Arguments and Amendments
3.	Applicant’s arguments filed on 08/25/2021, with respect to the 35 U.S.C 112 (a) rejections of claims 1-20 have been fully considered and persuasive. Therefore, the rejections of claims 1-20 have been withdrawn.
4.	Applicant’s arguments, see remarks page 1-2, filed 08/25/2021, with respect to the rejection(s) of claim(s) 1-20 under 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tim Bucher (US 20050005270), Paolo Palumbo (US 20130263269); and Ashutosh Vyas (US 7680822),  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 3- 7, 10-11, 13-16, and 18 are rejected under 35U.S.C 103 as being unpatentable over Tim Bucher (US 20050005270), in view of Paolo Palumbo (US 20130263269), and further in view of Ashutosh Vyas (US 7680822), hereinafter Vyas.


Regarding claim 1:
Bucher discloses receiving software from  provider; receiving a dataset from a data provider; executing the software on the dataset at the secure data analysis system to generate an analysis output, with access to data in the dataset being constrained by the analysis provider access rules and the data provider access rules; and sending an output of the analysis to the provider  (In Fig.1, the outlet can transfer new software 135 to the remote service distribution system 105, where it is stored on the storage device 115. Before the outlet 150 is allowed to connect to the remote service distribution system 105, the private interface 132 requires the outlet 150 to comply with security requirements in order to become authorized to transfer new software 135 to the remote service distribution system 105 (para 39). Examiner interprets that outlet 150 is analysis provider and service distribution system 105 is the secure data analysis system.
Bucher further teaches the identified resources on the local device 155 are then analyzed in relation to the available services on the remote service distribution system 105. If the identified resources include the hardware resources on the local device 155, the analysis module 130 filters the list of available services displayed by the public interface 133, such that only services that are compatible with the hardware resources of the local device 155 are displayed (Bucher, para 41). Examiner interprets that the identified resources is dataset and local device 155 is data provider. And a list of available services displayed is sending and output of the analysis to the analysis provider.  
However, Bucher disclose the new software can be any software package but fails to disclose analysis software, and the access rules are compatible.
Palumbo teaches analysis software from an analysis provider scan on the object, querying a network device to determine whether an update to anti-virus software stored on the device is available and, if an update is available, down loading and installing the update on the device 
Vyas teaches the access rules are compatible Fig.4, determine access rule in an IRB, a determination may be made as to whether the two rules perform the same action in step 445. If so, there may be no position in the IRB for the new rule in step 450. If the two rules do not perform the same action as determined in step 445, there may be a conflict which may be resolved in step 452. If the new rule takes priority as determined in step 455, may be the position of the new rule in step 460 (Vyas, column 4, [lines 47-54]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Vyas with that of Bucher in order to determine each access rule containing two or more access rules overlaps, and resolving conflicts, or removing redundant and/or conflicting rules.

Regarding claim 3:
Bucher, Palumbo and Vyas disclose determining compliance of the output of the analysis with the data provider access rules and the analysis provider access rules If the identified resources include the hardware resources on the local device 155, the analysis module 130 filters the list of available services displayed by the public interface 133, such that only services that are compatible with the hardware resources of the local device 155 are displayed (Bucher, para 41). Examiner interprets that the identified resources is dataset and local device 155 is data provider. And a list of available services displayed is sending and output of the analysis to the analysis provider.  
And if the two rules do not perform the same action as determined in step 445, there may be a conflict which may be resolved in step 452. If the new rule takes priority as determined in step 455, may be the position of the new rule in step 460 (Vyas, column 4, [lines 47-54]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Vyas with that of Bucher in order to determine each access rule containing two or more access rules overlaps, and resolving conflicts, or removing redundant and/or conflicting rules.

Bucher, Palumbo and Vyas disclose determining that the analysis provider access rules and the data provider access rules conflict with one another; and Page 2 of 11mediating changes to one or more of the analysis provider access rules and the data provider access rules to make the analysis provider access rules compatible with the data provider access rules in the case where neither rule is a subset of the other as determined in steps 440 and 465 and the two rules do not perform the same action as determined in step 482, a conflict may be resolved in step 485 (Vyas, column 5, [lines 4-7]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Vyas with that of Bucher in order to determine each access rule containing two or more access rules overlaps, and resolving conflicts, or removing redundant and/or conflicting rules.


Regarding claim 5:
Bucher, Palumbo and Vyas disclose wherein the data provider access rules comprise at least one rule proscribing availability of at least one data element of the dataset to the analysis software the analysis module 130 attempts to access a data structure on the local device 155 or on a network appliance or other computer associated with the local device that defines the hardware and Software resources available on the local device 155 (Bucher, para 63).

Regarding claim 6:
Bucher, Palumbo and Vyas disclose wherein the analysis provider access rules comprise at least one rule requiring availability of at least one data element for use by the analysis software an access policy or a single access control rule may be removed from the rule base 550 by the rule insertion engine 540 as previously described. Policy deletion 590 may be a part of the same or different componentry as previously described with respect to rule insertion. Policy deletion may be hardware or software based, for example, and may be executable on a processor or computer system (Vyas, column 6, [lines 41-47]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Vyas with that of Bucher in order 

Regarding claim 7:
Bucher, Palumbo and Vyas disclose deleting the analysis software and the dataset after executing the data analysis on the dataset and generating a report indicating such deletion a rule enforcing engine 560 may monitor network traffic and allow or deny access requests from network 570 to network 580 based on the result of accessing the rule base 550, for example. The user may delete an access policy by entering a policy id 590 (Vyas, column 5, [lines 55-60]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Vyas with that of Bucher in order to determine each access rule containing two or more access rules overlaps, and resolving conflicts, or removing redundant and/or conflicting rules.



Regarding claims 10 and 11:
Claims 10, 11 are rejected under the same reason set forth in rejection of claim 1.

Regarding claim 13:
Claim 13 is rejected under the same reason set forth in rejection of claim 13.

Regarding claim 14:
Claim 14 is rejected under the same reason set forth in rejection of claim 4.

Regarding claim 15:
Claim 15 is rejected under the same reason set forth in rejection of claim 5.

Regarding claim 16:


Regarding claim 18:
Claim 18 is rejected under the same reason set forth in rejection of claim 7.


7.	Claims 2, 12 are rejected under 35U.S.C 103 as being unpatentable over Tim Bucher (US 20050005270), in view of Paolo Palumbo (US 20130263269), Ashutosh Vyas (US 7680822), and further in view of Valery Daemke (US 7401083).

Regarding claim 2:
Bucher, Palumbo and Vyas and Daemke disclose anonymizing the dataset according to the data provider access rules execute an anonymizer to label those portions of business data that should be anonymized as anonymized. Subsequent to the anonymization, the view processor 34 may transmit the requested data to the business applications, in which the requested data may include portions that are anonymized (Brinkmoeller, column 4, [lines 49-55]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Daemke with that of Bucher in order for securing access to aspects of data processing systems.

Regarding claim 12:
Claim 12 is rejected under the same reason set forth in rejection of claim 2.


8.	Claims 8 and 19 are rejected under 35U.S.C 103 as being unpatentable over Tim Bucher (US 20050005270), in view of Paolo Palumbo (US 20130263269), Ashutosh Vyas (US 7680822), further in view of David W. Brown (US 8027349), hereinafter Brown.

Regarding claim 8:
the data destinations 124 may be either a local data destination (for later replication to a remote data destination) or a remote site (either a remote data routing system or third party data destination) (Brown, column 6, [lines 59-62]). It would have been obvious to someone skilled in the art before the effective filling date of claimed invention to combine the teaching of Brown with that of Bucher in order to collecting data from one or more disparate data sources and distributing the collected data to one or more disparate data destinations and distributing software commands from one or more command sources to one or more command targets.

Regarding claim 19:
Claim 19 is rejected under the same reason set forth in rejection of claim 8.

9.	Claims 9 and 20 are rejected under 35U.S.C 103 as being unpatentable over Tim Bucher (US 20050005270), in view of Paolo Palumbo (US 20130263269), Ashutosh Vyas (US 7680822) and further in view of Muhammad Ali Siddiqui (US 9268663), hereinafter Siddiqui.

Regarding claim 9:
Bucher, Palumbo and Vyas and Siddiqui disclose wherein said determining, receiving analysis software, receiving the dataset, executing, and sending are performed on a cloud computing system the system resources 120 may be cloud computing services, server farm(s), or other types of resources that can be allocated to execute the various versions of the software (Siddiqui, column 3, [lines 60-63]). One of ordinary skill would have been motivated because the collection and distribution of the data and control commands associated with individual, the data origins and data destination may employ different, unique, or proprietary hardware and software systems that utilize different data acquisition commands, data formats, and data transmission protocols.



Claim 20 is rejected under the same reason set forth in rejection of claim 9.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L NICKERSON whose telephone number is (469)295-9235.  The examiner can normally be reached on Monday-Friday 8:00a.m to 5p.m. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nickerson Jeffrey L can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432